

116 HR 841 IH: People-Centered Assistance Reform Effort Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 841IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Davidson of Ohio introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, Agriculture, Natural Resources, Energy and Commerce, Financial Services, Transportation and Infrastructure, Rules, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the People-Centered Assistance Reform Effort Commission, to improve the social safety
			 net and increase social mobility by increasing access to resources which
			 address the underlying causes of poverty.
	
 1.Short titleThis Act may be cited as the People-Centered Assistance Reform Effort Act or the People CARE Act. 2.PurposeThe purpose of this Act is to structure means-tested welfare programs so that—
 (1)welfare programs work in an integrated manner and provide social workers with the tools to assist people holistically;
 (2)welfare programs work together in a streamlined and comprehensible manner, and, over time, individuals on such programs will earn enough income on their own to transition off of means-tested welfare programs; and
 (3)means-tested welfare programs increase employment, encourage healthy families and further educational attainment so that households maintain an income above the poverty level without services and benefits from the Federal Government.
			3.Definition of means-tested welfare program
 (a)Means-Tested welfare programIn this Act, the term means-tested welfare program— (1)means any Federal program that is designed to specifically provide assistance or benefits exclusively to low-income Americans;
 (2)does not include such a program if the program— (A)is based on earned eligibility;
 (B)is not need-based; (C)provides to an individual benefits under title 38, United States Code, or other provisions of law administered by the Secretary of Veterans Affairs; or
 (D)offers universal or near universal eligibility to the working population and their dependents; and (3)includes community and economic development programs targeted to low-income communities or populations.
 (b)Programs includedFor purposes of subsection (a), the following Federal programs shall be considered means-tested welfare programs:
				(1)Cash and general assistance
 (A)The Supplemental Security Income program under title XVI of the Social Security Act. (B)The earned income tax credit determined under section 32 of the Internal Revenue Code of 1986.
 (C)The refundable portion of the child tax credit determined under section 24 of the Internal Revenue Code of 1986.
 (D)The program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act.
 (E)The foster care and adoption assistance program under part E of title IV of the Social Security Act.
 (F)General Assistance to Indians. (G)The programs operated under the Assets for Independence Act.
					(2)Medical
 (A)The Medicaid program under title XIX of the Social Security Act. (B)The State Children's Health Insurance Program under title XXI of the Social Security Act.
 (C)Health programs operated by the Indian Health Service, Indian tribes, tribal organizations, and Urban Indian organizations (as those terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).
 (D)The health center programs under section 330 of the Public Health Service Act (42 U.S.C. 254b). (E)The Maternal and Child Health Services Block Grant program under title V of the Social Security Act (42 U.S.C. 701 et seq.).
 (F)The Healthy Start Initiative under section 330H of the Public Health Service Act (42 U.S.C. 254c–8).
 (G)Premium tax credits and cost sharing reductions available pursuant to the Patient Protection and Affordable Health Care Act (PPACA) and the amendments made by such Act.
					(3)Food
 (A)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (B)The school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (C)The special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act (42 U.S.C. 1786).
 (D)The school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). (E)The child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).
 (F)The nutrition services programs under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.). (G)The summer food service program for children under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761).
 (H)The commodity supplemental food program under section 4 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note).
 (I)Commodity distribution programs under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.).
 (J)The seniors farmers' market nutrition program under section 3007 of Public Law 107–171 (7 U.S.C. 3007).
 (K)The special milk program established under section 3 of the Child Nutrition Act of 1966 (42 U.S.C. 1772).
					(4)Housing
 (A)The rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (B)The public housing program under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.).
 (C)The Home Investment Partnerships Program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.).
 (D)The programs for homeless assistance under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.).
 (E)The rural housing programs under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.). (F)The program for supportive housing for elderly persons under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q).
 (G)The program for Native American housing block grants under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
 (H)The program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).
					(5)Energy and utilities
 (A)Low-income home energy assistance under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
 (B)The Lifeline Assistance Program of the Federal Communications Commission and the Tribal Link Up assistance program defined in section 54.413 of title 47, Code of Federal Regulations.
 (C)Weatherization assistance for low-income persons under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).
					(6)Education
 (A)Federal Pell Grants under subpart 1 of part IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.).
 (B)Grants for improving basic programs operated by local educational agencies under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).
 (C)Federal TRIO programs under chapter 1 of subpart 2 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.).
 (D)Federal supplemental educational opportunity grants under subpart 3 of part A of title IV the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.).
 (E)Programs for the education of migratory children under part C of title 1 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6391 et seq.).
 (F)Gaining early awareness and readiness for undergraduate programs under chapter 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–21 et seq.).
 (G)The education for homeless children and youth program under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
 (H)The leveraging educational assistance partnership program of subpart 4 of part A of title IV the Higher Education Act of 1965 (20 U.S.C. 1070c et seq.).
					(7)Training
 (A)Job Corps under subtitle C of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3191 et seq.).
 (B)Adult employment and training activities under title I of the Workforce Innovation and Opportunity Act (20 U.S.C. 3101 et seq.).
 (C)Senior community service employment programs under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.).
 (D)Employment and training programs under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (E)Migrant and seasonal farmworker programs under section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222).
 (F)The YouthBuild Program under section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226).
 (G)Native American Programs under section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221).
					(8)Services
 (A)The Social Services Block Grant program under title XX of the Social Security Act. (B)Programs under the Community Services Block Grant Act of 1981 (42 U.S.C. 9901 et seq.).
 (C)Services for aliens admitted to the United States as refugees or granted asylum in the United States, and other special populations of aliens.
 (D)State and community programs on aging that receive Federal funds. (E)Legal Services Corporation.
 (F)Family planning services under title X of the Public Health Service Act (42 U.S.C. 300 et seq.). (G)The Emergency Food and Shelter Program for homeless persons under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.).
 (H)The AmeriCorps VISTA program under subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.).
					(9)Child care and child development
 (A)Head Start programs and Early Head Start programs under the Head Start Act (42 U.S.C. 9831 et seq.).
 (B)Programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.). (10)Community development (A)The Community Development Block Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
 (B)Programs administered by the Economic Development Administration under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.).
 (C)Programs administered by the Appalachian Regional Commission under subtitle IV of title 40, United States Code.
 (D)Empowerment zones and enterprise communities under subchapter U, and renewal communities under subchapter X, of the Internal Revenue Code of 1986.
 (c)Programs excludedFor purposes of subsection (a), the following Federal programs shall not be considered means-tested welfare programs:
 (1)The Old-Age, Survivors, and Disability Insurance Benefit program under title II of the Social Security Act (42 U.S.C. 401 et seq.).
 (2)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). (3)A program designed exclusively or primarily to provide to an individual benefits under title 38, United States Code, or other provisions of law administered by the Secretary of Veterans Affairs.
 (4)A program that provides for the receipt of regular compensation, extended compensation, or additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)).
 (5)The program that provides for trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).
 (6)Programs designed specifically to provide benefits to workers to compensate for job-related injuries or illnesses.
				(d)Special rules
				(1)
 (A)For purposes of subsection (a), only the refundable portion of the following tax credits shall be considered means-tested welfare programs:
 (i)The earned income tax credit under section 32 of the Internal Revenue Code of 1986. (ii)The child tax credit under section 24(d) of the Internal Revenue Code of 1986.
 (B)For purposes of subsection (a), only the refundable portion of the premium and out-of-pocket health care subsidies to be paid under the Patient Protection and Affordable Health Care Act shall be considered a means-tested welfare program.
 (C)For purposes of this subparagraph, the term refundable portion means the portion of the credit which is paid to an individual in excess of the amount of Federal income tax owed by the individual.
 (2)For purposes of subsection (a), only the costs of the free and reduced price segments of the school lunch and school breakfast programs shall be considered means-tested welfare programs.
 (e)Exclusion of certain State and local expendituresFor purposes of subsection (a), expenditures by State and local governments of funds that are— (1)obtained by the State and local government from taxes, fees, or other sources of revenue established by the State or local government; and
 (2)not received as any form of grant from the Federal Government, shall not be considered means-tested welfare programs, without regard to whether the State and local expenditures take the form of contributions to a Federal program described in subsection (a) or listed in subsection (b).4.Establishment of People-Centered Assistance Reform Effort Commission (a)EstablishmentThere is established in the legislative branch a commission to be known as the People-Centered Assistance Reform Effort Commission or the CARE Commission (in this Act referred to as the Commission).
			(b)Duties
 (1)In generalThe Commission— (A)shall review all means-tested welfare programs within the Federal Government to—
 (i)identify changes in law (which may include ways to streamline functions and increase efficiency within agencies or programs) that will achieve the purposes set forth in section 2;
 (ii)evaluate whether each means-tested welfare program could be consolidated with another means-tested welfare program, or a program subject to the availability of discretionary appropriations with similar goals, and make recommendations for consolidating the programs that are identified;
 (iii)evaluate the potential benefits of consolidating or repurposing any means-tested welfare program that does not have proven beneficial outcomes that assist in achieving purposes set forth in section 2 and make recommendations regarding consolidating or repurposing means-tested welfare programs that are identified;
 (iv)identify opportunities and make recommendations regarding ways for the Federal Government to reduce the cost or increase the efficiency of means-tested welfare program by contracting with private entities, or delegating authority to States, to perform activities relating to the program;
 (v)identify means-tested welfare programs and entitlement authorities that should be modified to be carried out subject to the availability of discretionary appropriations;
 (vi)identify changes to the law that would allow caseworkers to have a wholistic view of the person and all programs for which the individual or family would be eligible, and identify other tools that caseworkers should have access to in order to achieve the goals set forth in section 2;
 (vii)identify and eliminate benefit cliffs by designing on/off ramps such as gradual benefit reductions as individuals’ wages increase, such that the gradual reduction in government benefits does not exceed the increase in wages; and
 (viii)identify other ways to achieve the purposes set forth in section 2 as determined by the Commission; (B)in carrying out subparagraph (A), establish a system for evaluating the effectiveness of welfare programs, which includes income and employment outcomes for individuals and families in their respective programs, and engage in such other activities as the Committee deems appropriate to evaluate the effectiveness of the programs;
 (C)may review the offsetting receipts and discretionary appropriations of the Federal Government, as determined appropriate by the Commission; and
 (D)may develop the criteria for achieving the purposes set forth in section 2. (2)Consultation and working groups (A)In generalIn carrying out the review under paragraph (1)(A), the Commission shall—
 (i)consult with experts in company restructuring, reorganizing, and cost cutting; and (ii)establish working groups for means-tested welfare programs, as determined appropriate by the Commission, to provide recommendations to the Commission.
 (B)Members of working groupsThe individuals serving on a working group established under subparagraph (A)(ii) shall be employees or contractors of the Commission with expertise in a program reviewed by the working group.
 (3)ReportNot later than 18 months after the date on which all members of the Commission are appointed, and upon an affirmative vote of a majority of the members of the Commission, the Commission shall submit to Congress and make publicly available a report containing—
 (A)a detailed statement of the findings, conclusions, and recommendations of the Commission; and (B)the assumptions, scenarios, and alternatives considered in reaching such findings, conclusions, and recommendations.
 (4)Legislation to carry out changes in law to achieve purposesThe Commission shall— (A)identify changes in law that will result in the consolidation and realignment in programs and outlays that will achieve the purposes set forth in section 2;
 (B)include in the report submitted under paragraph (3) a bill consisting of proposed legislative language to carry out the changes in law identified under subparagraph (A) (in this Act referred to as the Commission bill), except that the bill may not include provisions creating a new program or agency, unless such program or agency is the result of a consolidation or realignment of existing programs and agencies which will have the predicted outcome of achieving the purposes of section 2; and
 (C)include in such report an estimate of the savings in outlays that will be achieved by the enactment of the Commission bill, as developed in conjunction with the Director of the Congressional Budget Office and the Director of the Office of Management and Budget.
 (5)Information to members of congressAfter submission of the Commission bill under paragraph (4), the Commission shall promptly provide, upon request, to any Member of Congress information used by the Commission in making its recommendations.
				(c)Membership
 (1)In generalThe Commission shall be composed of 8 members, appointed as follows: (A)The majority leader of the Senate shall appoint 2 members.
 (B)The minority leader of the Senate shall appoint 2 members. (C)The Speaker of the House of Representatives shall appoint 2 members.
 (D)The minority leader of the House of Representatives shall appoint 2 members. (2)DisqualificationsAn individual may not be appointed as a member of the Commission if the individual was registered as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) at any time during the 5-year period ending on the date of the appointment.
 (3)ChairpersonThe members of the Commission shall select a Chairperson from among the members of the Commission. (4)DateNot later than 1 month after the date of enactment of this Act, all members of the Commission shall be appointed.
 (5)Period of designationMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled not later than 14 days after the date on which the vacancy occurs in the same manner as the original appointment.
				(6)Compensation
 (A)In generalEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for a position at level IV of the Executive Schedule under section 5314 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission.
 (B)Travel expensesMembers may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission.
					(d)Powers of the commission
 (1)HearingsThe Commission may, for the purpose of carrying out this Act— (A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers advisable to carry out its duties; and
 (B)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, documents, tapes, and materials as the Commission considers advisable to carry out its duties.
 (2)Information from federal agenciesThe Commission may request directly, or require, by subpoena or otherwise, from any Federal agency such information as the Commission considers necessary to carry out its duties. Upon a request of the Chairperson of the Commission, the head of a Federal agency shall furnish such information to the Commission.
				(3)Issuance and enforcement of subpoenas
 (A)IssuanceSubpoenas issued under paragraph (1) or (2) shall bear the signature of the Chairperson of the Commission and shall be served by any person or class of persons designated by the Chairperson for that purpose.
 (B)EnforcementIn the case of contumacy or failure to obey a subpoena issued under paragraph (1) or (2), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
 (4)Witness allowances and feesSection 1821 of title 28, United States Code, shall apply to witnesses requested or subpoenaed to appear at any hearing of the Commission. The per diem and mileage allowances for witnesses shall be paid from funds available to pay the expenses of the Commission.
 (5)Information from the congressional budget office and office of management and budgetThe Commission may secure directly from the Congressional Budget Office and Office of Management and Budget such information, including estimates and analysis, as the Commission considers advisable to carry out its duties. Upon request of the Chairperson of the Commission, the Director of the Congressional Budget Office or Office of Management and Budget shall furnish such information, including estimates and analysis, to the Commission.
 (6)Information from the library of congressUpon the request of the Commission, the Librarian of Congress shall provide to the Commission, on a reimbursable basis, administrative support services, research services, and research staff necessary for the Commission to carry out its responsibilities under this Act.
				(e)Staff of the commission
 (1)Appointment and compensation of staffThe Chairperson may appoint and fix the compensation of a staff director and such other employees as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, but at rates not to exceed the annual rate of basic pay prescribed for a position at level V of the Executive Schedule under section 5316 of title 5 of the United States Code.
 (2)Agency assistanceUpon the request of the Chairperson, the head of any agency may detail an employee of the agency to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (f)Consultant, temporary, and intermittent servicesThe Chairperson of the Commission is authorized to procure the services of experts and consultants and temporary and intermittent services in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which such consultant or expert is engaged in the performance of the duties of the Commission.
 (g)Consideration of suggestions from the public through websiteIn carrying out its duties under this Act, the Commission shall— (1)establish a website for the purpose of allowing any member of the public to submit suggestions to the Commission for its consideration; and
 (2)consider each such suggestion submitted through the website. (h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
 (i)TerminationThe Commission shall terminate on the day after the earlier of— (1)the date on which the Commission bill is enacted into law; or
 (2)the last day of the Congress during which the Commission bill is introduced in the Senate or the House under section 5(a).
				5.Expedited procedures
 (a)Introduction of Commission billThe Commission bill— (1)shall be introduced in the Senate (by request), with any technical changes necessary to carry out the intent of the bill, by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate not later than 5 legislative days after the date on which the bill is submitted to Congress under section 4(b)(4); and
 (2)shall be introduced in the House of Representatives (by request), with any technical changes necessary to carry out the intent of the bill, by the Speaker of the House of Representatives or by a Member of the House of Representatives designated by the Speaker of the House of Representatives not later than 5 legislative days after the date on which the bill is submitted to Congress under section 4(b)(4).
				(b)Expedited consideration in House of Representatives
 (1)Placement on calendarUpon introduction in the House of Representatives, the Commission bill shall be placed immediately on the appropriate calendar.
				(2)Proceeding to consideration
 (A)In generalIt shall be in order, not later than 90 legislative days after the date the Commission bill is introduced in the House of Representatives, to move to proceed to consider the Commission bill in the House of Representatives.
 (B)ProcedureFor a motion to proceed to consider the Commission bill— (i)all points of order against the motion are waived;
 (ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the Commission bill;
 (iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (iv)the motion shall not be debatable; and (v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationWhen the House of Representatives proceeds to consideration of the Commission bill— (A)the Commission bill shall be considered as read;
 (B)all points of order against the Commission bill and against its consideration are waived; (C)the previous question shall be considered as ordered on the Commission bill to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;
 (D)an amendment to the Commission bill shall not be in order; and (E)a motion to reconsider the vote on passage of the Commission bill shall not be in order.
 (4)Vote on passageIn the House of Representatives, the Commission bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
				(c)Expedited consideration in Senate
 (1)Placement on calendarUpon introduction in the Senate, the Commission bill shall be placed immediately on the calendar. (2)Proceeding to consideration (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 90 legislative days after the date the Commission bill is introduced in the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the Commission bill.
 (B)ProcedureFor a motion to proceed to the consideration of the Commission bill— (i)all points of order against the motion are waived;
 (ii)the motion is not debatable; (iii)the motion is not subject to a motion to postpone;
 (iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and
 (v)if the motion is agreed to, the Commission bill shall remain the unfinished business until disposed of.
						(3)Floor consideration
 (A)In generalIf the Senate proceeds to consideration of the Commission bill— (i)all points of order against the Commission bill (and against consideration of the Commission bill) are waived;
 (ii)consideration of the Commission bill, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (iii)a motion further to limit debate is in order and not debatable; (iv)an amendment to, a motion to postpone, or a motion to commit the Commission bill is not in order; and
 (v)a motion to proceed to the consideration of other business is not in order. (B)Vote on passageIn the Senate—
 (i)the vote on passage shall occur immediately following the conclusion of the consideration of the Commission bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate; and
 (ii)the Commission bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
 (C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the Commission bill shall be decided without debate.
					(d)Rules relating to Senate and House of Representatives
 (1)Coordination with action by other houseIf, before the passage by one House of the Commission bill of that House, that House receives from the other House the Commission bill—
 (A)the Commission bill of the other House shall not be referred to a committee; and (B)with respect to the Commission bill of the House receiving the resolution—
 (i)the procedure in that House shall be the same as if no Commission bill had been received from the other House; and
 (ii)the vote on passage shall be on the Commission bill of the other House. (2)Treatment of commission bill of other houseIf one House fails to introduce or consider the Commission bill under this section, the Commission bill of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the Commission bill in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)VetoesIf the President vetoes the Commission bill, consideration of a veto message in the Senate under this section shall be not more than 10 hours equally divided between the majority and minority leaders or their designees.
 (e)Rules of House of Representatives and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of the Commission bill, and supersede other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				